Citation Nr: 1709783	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  16-12 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel


INTRODUCTION


The Veteran served on active duty from February 1946 to December 1947.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The paperless record of Virtual VA and the Veterans Benefits Management System (VBMS) has been reviewed.

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  38 C.F.R. § 20.900(c) ("advanced age" is defined as 75 or more years of age).  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he injured his back during service when his back was slammed against a protruding bulkhead when he slid on the deck of the U.S.S. Eversole.  See the November 2014 notice of disagreement (NOD).  The Veteran states that he reported his injury at the time to an officer, who advised him that he would be okay and that he should stay close to his bunk for a few days.  According to the Veteran, "[i]n the 1940s, you just replied, [y]es, sir without question."  The Veteran alleges that he has had back pain ever since the alleged on-board ship injury.  See the March 2016 VA Form 9.  He asserts, "[l]ike many other servicemen it didn't occur to me that I could file a claim years ago."  See the November 2014 NOD.

A private treatment record of May 2014 lists "spinal stenosis" as an active problem that was noted in January 2003.  Service personnel records confirm the Veteran's service aboard the U.S.S. Eversole in 1946 and 1947.  The Veteran's service treatment records document no back symptoms, and no defects were noted on the Veteran's separation examination of December 1947.  The "spine and extremities (bones, joints, muscles, feet)" were specifically found to be "normal" upon separation from service.

A May 1952 VA treatment record reflects a diagnosis of "herniated nucleus pulposus of unknown cause" and documents that back surgery was performed that year at a VA hospital.  The Veteran states that second and third surgeries were performed on his back at private facilities in the 1960s and in January 1999, respectively.  See Veteran's filing of January 2015.  He states that he has kept his treatment records only since 1984, and he specifically references treatment received on dates in March 1984, November 1985, October 1992, June 1998, August 1998, and November 2014.  See November 2014 notice of disagreement.

The Veteran has not been afforded a VA examination with respect to his service connection claim for a low back disability.  VA must provide a medical examination with respect to a disability compensation claim when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the claimant's service or with another service-connected disability, but (4) the competent medical evidence on file is not sufficient for VA to make a decision on the claim.  See 38 U.S.C. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2016).  The third factor has been held to have a low threshold.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

While there are no service treatment records documenting back symptoms during service, the Veteran, as a layperson, is competent to attest to back symptoms that he has experienced during service and following service.  See Layno v. Brown, 6 Vet. App. 465 (1994).  On this record, the Board finds evidence of a current disability, competent evidence of an in-service injury, and an indication that the two may be connected.  Under the "low threshold" standard of McLendon, a medical examination and opinion are needed to determine the likelihood of a nexus between the Veteran's current back symptoms and his service. 

The Veteran has also identified private treatment date for his back from March 1984 to November 2014, including the names of doctors, and asserts that he has these records in this possession.  On remand, the AOJ should attempt to secure these records, and any other relevant records, from the Veteran and add them to the claims file.

Furthermore, although the Veteran has identified Kaiser Permanente treatment for his back dating back to 1984, to date, VA has requested from Kaiser Permanente only treatment records for the period January 1, 2012 to May 6, 2014.  See May 2014 letter to Kaiser Permanente.  On remand, VA should attempt to secure all available Kaiser Permanente records relating to treatment of the Veteran's back.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Request from Kaiser Permanente any outstanding medical treatment records without date limitation relating to the Veteran's back.  The specific treatment dates and names of doctors cited by the Veteran in his November 2014 NOD should be cited in the records request.

2. Contact the Veteran and his representative to request that the Veteran submit to VA any relevant records that are in his possession, including treatment records.  The specific treatment dates and names of doctors cited by the Veteran in his November 2014 NOD should be cited in the records request.

3. If no additional records can be obtained, VA's efforts to obtain these specific records must be documented in the record.

4. Then schedule the Veteran for a VA examination with a VA physician specializing in neurosurgery or orthopedic spine surgery for a report as to the etiology of any back disability.  The electronic claims folder should be made available to the examiner, and all appropriate clinical testing should be conducted.  With respect to any back disorder of the Veteran, the examiner should provide a medical opinion as to whether it is at least as likely as not (that is, a probability of 50 percent or greater) that the disorder is related to service.  The rationale for any opinion expressed should be provided in the examination report.

5. Review the electronic claims file to ensure compliance with the development outlined above.  Any deficiency found should be corrected prior to returning the case to the Board.

6. After completing the above action and any other development deemed appropriate, readjudicate the claim.  If the benefit sought on appeal is not granted, a supplemental statement of the case (SSOC) should be provided to the Veteran and his representative.  After the Veteran has had the requisite opportunity to respond, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).




